Citation Nr: 1434211	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to bilateral ankle disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to bilateral ankle disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral ankle disability.

6.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral ankle disability.

7.  Entitlement to service connection for a back disability.


8.  Entitlement to service connection for headaches, to include as due to concussion.

9.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right ankle.

10.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left ankle.

11.  Entitlement to service connection for a right hamstring disability, to include as secondary to bilateral ankle disability.

12.  Entitlement to service connection for a left hamstring disability, to include as secondary to bilateral ankle disability.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to service connection for residual scar status-post hernia surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989 and from January 1995 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder. 

In December 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development; it has now been returned to the Board.  The Board finds that the December 2011 remand instructions were substantially complied with.

In a December 2012 rating decision, service connection for tinnitus was granted and no appeal has been initiated on a "downstream issue".  Thus, there is no matter before the Board involving the service-connected tinnitus.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of entitlement to service connection for a bilateral hamstring disability, bilateral hearing loss and status-post hernia surgery scar residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosed right shoulder disability was incurred during active military service.

2.  The Veteran's diagnosed left shoulder disability was incurred during active military service.

3.  The Veteran's currently demonstrated right hip disability was caused by his service-connected bilateral ankle disabilities.

4.  The Veteran's currently demonstrated left hip disability was caused by his service-connected bilateral ankle disabilities.

5.  The Veteran's diagnosed right knee disability was incurred during active military service.

6.  The Veteran's diagnosed left knee disability was incurred during active military service.

7.  The Veteran's diagnosed back disability was incurred during active military service.

8.  Chronic headaches were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service or an in-service concussion.

9.  The Veteran's degenerative joint disease of the right ankle is manifested by no more than moderate limitation of motion, with symptoms including ankle pain, tenderness, limitation of dorsiflexion to at most 10 degrees, and limitation of plantar flexion to at most 20 degrees; there is no ankylosis, malunion of the os calcis or astragalus, astragalectomy, or additional functional impairment of the ankle due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

10.  The Veteran's degenerative joint disease of the left ankle is manifested by no more than moderate limitation of motion, with symptoms including ankle pain, tenderness, limitation of dorsiflexion to at most 10 degrees, and limitation of plantar flexion to at most 15 degrees; there is no ankylosis, malunion of the os calcis or astragalus, astragalectomy, or additional functional impairment of the ankle due to weakened movement, excess fatigability, incoordination, pain, or flare ups.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for left shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for right hip disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

4.  The criteria for entitlement to service connection for left hip disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

5.  The criteria for entitlement to service connection for right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for entitlement to service connection for left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

7.  The criteria for entitlement to service connection for back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

8.  Migraine headaches were not incurred in active service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

9.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270-5274 (2013).

10.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270-5274 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in April and May 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the service connection claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September 2008 rating decision reflects the initial adjudication of the pertinent claims after issuance of the letters.  Hence, the April and May 2008 letters met the content of notice requirements described in Dingess/Hartman and Pelegrini, and also met the VCAA's timing of notice requirement.

As the September 2008 rating decision on appeal granted service connection for degenerative joint disease of the right and left ankles, and assigned disability ratings and effective dates for the award, statutory required notice had served its purpose, and its application was no longer required.  See Dingess, supra, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The record reflects that VA has complied with the notice requirements in 38 U.S.C.A. §§ 5103A and 7105.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

Turning to VA's duty to assist the Veteran, all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, adequate VA examinations and statements and testimony from the Veteran and his representative. 

The current claim was previously remanded by the Board in December 2011.  In this regard, a claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands), Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The Board remanded the Veteran's claims to obtain adequate VA examinations and medical opinions as well as any outstanding medical records.  The Board has reviewed the reports of the resulting examinations, and finds that they are adequate.  Also, of record and considered in connection with the appeal is the transcript of the Veteran's May 2011 Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge (VLJ) or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 
	
Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria necessary to establish service connection or high evaluations for the disabilities at issue.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims. The Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, service connection on the basis of continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, including arthritis and organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013). 

The Board notes that the regulation pertaining to secondary service connection was amended, effective October 10, 2006, during the pendency of this appeal.  The previous version of 38 C.F.R. § 3.310 is, however, potentially more favorable to the Veteran, and will be applied. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

Bilateral Shoulder, Bilateral Hip, Bilateral Knee and Back Conditions 

Service treatment records (STRs) show that the Veteran was seen in December 1988 with a sore left shoulder.  No past history of a shoulder injury was noted.  There was slight swelling in the anterior deltoid with pain.  The assessment was possible bruise of the superior lateral deltoid.  STRs contain no mention of complaints or treatment for a right shoulder condition.  

STRs show treatment in May 1987 for a one-week history of right knee pain, with an assessment of mild patella tendinitis.  A June 1987 entry noted a bruise of the left patella.  A June 1988 entry showed that the Veteran's knee locked up while bending the leg to wash.  In December 1995, the Veteran was seen for right knee patellofemoral syndrome and in April 1997 for left knee patellofemoral syndrome.  In March 1988, the Veteran was seen for complaints of back pain after hurting the back while playing basketball.  The assessment was possible muscle tear.  In April 1988, the Veteran was seen for complaints of back pain after lifting tents.  The assessment was possible pulled muscle.  The Veteran was referred for further examination and the examiner noted mild trapezius spasm.  An entry in May 1988 showed complaints of left side back pain after shoveling dirt.  The Veteran reported pain that radiated from the left side of the lower back to the left side deltoids.  The assessment was possible strained muscle.  In the "Notes" section of the Veteran's July 1997 separation examination, the examiner noted a history of knee pain.  In the "Recommendations" section the examiner noted evaluation of the Veteran by orthopedics in reference to the knees and ankles.  The clinical evaluation indicated normal evaluation of the upper extremities, lower extremities, spine, and other musculoskeletal areas.  On his Report of Medical History at time of discharge in 1997, the Veteran noted having had or having swollen or painful joints, arthritis, rheumatism, or bursitis.

The Veteran underwent VA examinations in 2008.  The VA examiner diagnosed the Veteran with degenerative joint disease of both shoulders.  The examiner noted that testing in October 2008 revealed minor acromioclavicular joint changes and otherwise unremarkable shoulder radiographic examination.  The examiner noted that the Veteran was found to have osteoarthritis of the hips and knees on X-rays in 2008.  The examiner was not able to render an opinion as to etiology for the shoulder, hip, or knee disorders because of the lack of X-ray evidence of degenerative joint disease within 12 months of the Veteran leaving service.  The examiner also diagnosed the Veteran with sacroiliac arthritis with low back pain and offered the opinion that the disability was less likely than not caused by service.  The examiner's opinion was based on a report of a normal spine and neurological examination and a lack of any spine or radiculopathy diagnosis upon separation examination in 1997.  

In a letter dated in July 2008, Dr. G.R. explained that he was the Chief Health Officer at Zephyrhills Correctional Institution and had worked with the Veteran from June 2001 to March 2008.  He noted that the Veteran had expressed numerous complaints of joint pains specifically as to his knees, ankles, back, shoulders, and hips, and that over the years the Veteran's condition had deteriorated to the point that the Veteran was in constant pain.  He indicated that he referred the Veteran to his primary care physician for treatment.

Letters from M.E.M., M.D. dated April and July 2009 indicate that Dr. M.E.M. had been familiar with the Veteran's physical ailments since 1995.  Specifically, Dr. M.E.M. served as the Chief of Family Medicine at Landstuhl Regional Medical Center in Germany from 1994 to 1995, when the Veteran was a patient from 1995 until his separation in 1997.  Dr. M.E.M., indicated that the Veteran's voluntary discharge was a result of the progression of his degenerative joint disease and that he was recommended for orthopedic follow-up for evaluation.  However, the Veteran incurred problems accessing the VA system in Florida.  Dr. M.E.M. noted that he then treated the Veteran from 1997 until he relocated in 1999.  With regard to the Veteran's left shoulder, Dr. M.E.M. noted that the Veteran injured his left shoulder in service, and that since the time of the original injury there had been a progression of arthritis.  

As to radiological findings, Dr. M.E.M. noted in his July 2009 letter that he ordered X-rays of the Veteran's knees, ankles, hips, and spine within one year of his discharge in November 1997, and that the Veteran had a history of degenerative joint disease in the knees, ankles, hips, and shoulders.  Dr. M.E.M. also noted osteoarthritis in the Veteran's lumbar and cervical spines.  Problems relating to his military service were noted as: multiple sprains, avulsion fractures of the ankles, patellar syndrome, torn meniscus in the knees, and injuries to the back and shoulder while on active duty.  Dr. M.E.M. indicated that these problems were exacerbated by training exercises in the field and by daily physical conditioning.  Dr. M.E.M. opined that that the bilateral degenerative joint disease of the hips was secondary to arthritic changes involving the ankles and knees.  He explained that, as a result of an abnormal gait when walking or running, repetitive stress to the hip joints occurred, and that the Veteran now had aseptic necrosis involving both hips, which required intervention.

Dr. M.E.M. noted that the Veteran's medical records had been destroyed according to state law governing the maintenance of medical records.

At his May 2011 Travel Board hearing, the Veteran reported that he injured his shoulders in 1988 or 1989 from carrying and during his second tour while playing basketball.  He also indicated that he was injured during his second period of service when a pole was accidentally dropped on him.  He testified that his service connected ankle disabilities caused his hip disabilities.  In addition, he also believed that his service connected ankle disabilities caused his knee disabilities. 

As the 2008 VA examinations were inadequate for adjudication purposes, in May 2011, the Board remanded for additional VA examinations.  At the Veteran's May 2012 VA examination the examiner confirmed the diagnosis of bilateral osteoarthritis of the shoulders.  The examiner opined that the Veteran experienced a contusion of the left shoulder while in service and that there had been no other visits for this or any other shoulder condition while in the service that resulted in a chronic condition.  The examiner noted that after the Veteran left service there were no private sector records showing that the Veteran was receiving care and treatment for a shoulder condition soon after he left the service.  The examiner indicated that the contusion the Veteran experienced while in the service was mild and did not interfere with his service duties and would not be expected to result in a condition of the right shoulder.  The examiner also noted that the Veteran's shoulder joints more likely than not developed their condition from their nature as joints of motion which subjects them to wear and tear which repetitively will result in arthritis of these joints.

After examination, the examiner confirmed the diagnosis of bilateral hip arthritis and concluded that this was to be expected as the hips are weight bearing joints, and that with time on use of daily activities, there would be the expected development of arthritis of these joints.  The examiner stated that there were no further hip joint problems that resulted in a chronic situation and that there were no records showing that the Veteran sought care for any hip joint condition after he left service that would have demonstrated an association with an event in the military service.  

After examination, the examiner confirmed the diagnosis of bilateral knee osteoarthritis.  The examiner indicated that the Veteran had osteoarthritis of both knees and an operation on one knee for debridement purposes.  The examiner noted in service the Veteran had problems with patella femoral syndrome and a bruise of the knee, but did not have any other visits for these or other knee issues that resulted in a "chronic condition".  Again, the examiner noted no private sector records that showed the Veteran was being seen and treated for knee problems shortly after he left service.  Additionally, the examiner noted that the knees were weight bearing joints and that it would be expected that given the wear and tear one has from their use in daily activities, arthritis would develop. 

After examination, the examiner confirmed the diagnosis of lumbar osteoarthritis, lumbar radiculopathy and a herniated disc.  The examiner noted that the Veteran had osteoarthritis of the spine, and a herniated disc which had been operated, and a history of lumbar radiculopathy.  The examiner stated that these conditions resulted from a chronic wear and tear of the back or heavy weight lifting often of many years duration.  The examiner noted that the Veteran had a transient condition of lumbar strain while in the service and that there were no further sick call visits to demonstrate a chronic problem with the back.  The examiner noted that there were no private sector records seen that showed the Veteran sought evaluation and treatment for a back condition which would have suggested a relationship to a back problem in the service.  The examiner opined that lumbar strains, in addition to being a transient condition do not predispose or cause osteoarthritis since strains involve muscles and not bony tissues.

Analysis

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App, 140 (1993). 

In this case the Veteran's private examiner Dr. M.E.M. stated that he treated the Veteran while he was in service and after separation until 1999, when the Veteran relocated.  Dr. M.E.M. stated that the Veteran had a history of degenerative joint disease in the knees, ankles, hips, and shoulders.  He also noted an injury to the Veteran's back while in service.  Dr. M.E.M. also noted that these problems were exacerbated by training exercises in the field and daily physical conditioning.  In addition, Dr. M.E.M stated that in his opinion, the bilateral degenerative joint disease of the hips was secondary to arthritic changes involving the ankles and knees.  As a result, an abnormal gait had occurred when walking or running, which caused repetitive stress to the hip joints and the Veteran now had aseptic necrosis involving both hips which required intervention.  

The Veteran's May 2012 examiner, although diagnosing disabilities of both shoulders, hips, knees, and the back, opined that there were no private sector records showing that the Veteran was receiving care and treatment for these disabilities soon after service.  However, Dr. M.E.M. did indicate he treated the Veteran during service and after service and diagnosed by X-ray degenerative joint disease within a year after the Veteran's separation from service.  Records were not available because Dr. M.E.M. explained in his letter that the Veteran's medical records had been destroyed according to state law governing the maintenance of medical records.  In addition, the May 2012 VA examiner noted that the joints in question were joints of motion which subjected them to wear and tear which repetitively will result in arthritis of the joints.  The May 2012 VA examiner did not explain why, if this was true, that according the DR. M.E.M. these conditions manifested within one year of separation from service.  The May 2012 VA examiner also indicated that the Veteran's separation examination in July 1997 noted normal clinical evaluation of the upper extremities, lower extremities, and spine.  However, the Board notes that although this is true, this separation examination also noted a recommendation of orthopedic follow-up for the knees and ankles.  

Thereafter, the Veteran was awarded service connection for both ankles, although the ankles also in theory fall into the same class of repetitive motion joints as the knees, shoulders, and hips.  As pertaining to the back, the examiner pointed to the July 1997 notations of normal clinical evaluation of the lower extremities, upper extremities, and the spine.  Finally, the VA examiner challenged Dr. M.E.M.'s opinion concerning the secondary nature of the bilateral hip disability and its relationship to the Veteran's service connected ankles, pointing to no existing medical literature or scientific studies establishing such a link.

In this case on the matter of service connection for the bilateral shoulder, hip, and knee disabilities, and the back disability, the Board is unable to assign greater probative weight to either Dr. M.E.M.'s opinion, or to the opinion of the 2012 VA examiner.  Both examiners are medical professionals and both have offered rationales in support of their conclusions.  Neither rationale is clearly more persuasive.  Dr. M.E.M. based his conclusions on his treatment of the Veteran in service and immediately after service until 1999, and his diagnoses of degenerative joint disease within one year of the Veteran's separation from service.  The 2012 VA examiner based his opinions on the fact that the joints in question are weight bearing joints and in time would naturally result in arthritis, citing no medical records provided by Dr. M.E.M. of arthritis within one year after separation from service.  In addition, the 2012 VA examiner relied on the 1997 separation examination notations indicating normal clinical evaluation of the extremities and spine, but did not mention the 1997 examiner's recommendation for follow up for the knee condition.  

In short, the Board finds that the evidence in this case is at least in equipoise with regard to the merits of the Veteran's claims for service connection for disabilities of the bilateral shoulders, bilateral hips, bilateral knees, and back.  Therefore, the benefit-of- the doubt doctrine applies and thus the Veteran's claims are allowed.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

With respect to the bilateral hip disability, the Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating. 

Headaches

The Veteran contends that he has migraine headaches as a result of a concussion in the field while stationed in Germany.

STRs show that in March 1988 the Veteran was seen for coughing up blood and a headache for two days.  It was noted that the headache was in the temple area.  A notation in September 1996 indicates that the Veteran complained of continued headaches.  In February 1997 the Veteran was prescribed Fioricet for headaches.  STRs do not show treatment for or mention of a concussion while on active duty.  The July 1997 separation examination was negative concerning headaches.  The medical history report also shows that the Veteran denied currently having or previously having had frequent or severe headaches.  

At a 2009 VA examination, the Veteran reported experiencing migraines with visual haze behind the left eye every two weeks.  The Veteran was diagnosed with migraine headaches.  The examiner opined that the headaches were less likely than not due to service because there was no documentation of treatment for migraine headaches in service or within one year of discharge.  

VA outpatient treatment records dated from February 2009 to March 2009 show treatment for headaches.

A letter from Dr. G.R. dated in July 2008 indicates that he was the Chief Health Officer at Zephyrhills Correctional Institution and had worked with the Veteran from June 2001 to March 2008, where the Veteran expressed numerous complaints to include migraine headaches.  He indicated that he referred the Veteran to his primary care physician for treatment.

In an April 2009 letter, Dr. M.E.M. noted that he had been familiar with the Veteran's physical ailments since 1995.  Dr. M.E.M. noted that he treated the Veteran from 1997 until he relocated in 1999.  Dr. M.E.M. indicated that he would not comment on the post-concussion syndrome as the documentation of this ailment was not available on review of the Veteran's service records.

At his May 2011 Travel Board hearing, the Veteran testified that while in the field in Germany he was knocked to the ground when a tracked gun went off.  The Veteran stated that his head was pounding and ringing and he was treated by medics.  The Veteran testified that the medics told his section chief that he had a concussion, but he was nevertheless kept in the field.  

At the Veteran's May 2012 VA examination, the examiner diagnosed migraine headaches.  The examiner opined that while in service, for the most part, the Veteran's headaches were associated with an illness such as upper respiratory infections, and in one case possibly due to a medication.  The examiner noted that the headaches from migraines are caused by different pathological mechanisms than what the Veteran experienced in the service.  

Analysis

In this case the Veteran was seen on a few occasions during service for complaints of headaches, providing affirmative evidence of headache symptoms during service.  

Nevertheless, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), are not for consideration,
inasmuch as the service treatment records contain only a few complaints of headaches, and in any event lack the documentation sufficient to identify a chronic disability and sufficient observation to establish chronicity during service.  The headaches noted in service were never diagnosed as migrainous in nature, and were only present when accompanied by illness.  Although chronicity in service is not adequately supported by the service treatment records, service connection may be established if continuity of symptomatology is shown following service under 38 C.F.R. § 3.303(b), or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

The Veteran attributes his current headaches to an alleged in-service injury.  Such an injury is not shown in the STRs, although the Veteran specifically contends that he sought treatment for the injury and learned he had a concussion.  The Board finds the absence of documentation in the STRs of the claimed evaluation undermines the credibility of his account.  Moreover, assuming that he is claiming a continuity of symptomatology, the Board notes that he is competent to describe symptoms of headaches.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Although a layperson may be competent to report experiencing headaches, the Board must also consider the credibility of his account.  In this regard, the Board notes that the first post service reference to headaches is the letter from Dr. G.R. dated in July 2008 indicating that the Veteran complained of headaches around June 2001, approximately four years after separation from active duty.  Dr. M.E.M. who had treated the Veteran in service and immediately afterwards for other disorders, did indicate that he treated the Veteran for headaches and pointedly noted that he could not comment on the post concussion syndrome.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records. But the Federal Circuit also held in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, for non-combat Veterans providing non-medical related testimony regarding an event during service (or, here, where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference.

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred. In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, supra.

There is nothing in the report of the Veteran's January 1987 military enlistment examination or in his October 1993 second period of enlistment examination suggesting he had a pre-existing or prior history of headaches.  Those examinations were normal in all relevant respects, and he provided negative responses as to then currently having or having had frequent or severe headaches.  As already noted, the records are silent for any reference to a head injury.  The STRs appear complete, and the Board finds that the injury would have been recorded had it occurred, because the Veteran claims he was evaluated for the injury and found to have a concussion, which is not an insignificant finding.

As already explained, this claimed incident (head injury) is not alleged to have occurred in combat, so silence regarding complaints may be weighed against the claim.  While there is at least four documented instances during his service when he complained of headaches, the record also shows for the most part the headaches were in association with an illness such as an upper respiratory infection, and on one occasion possibly due to a medication.  The May 2012 VA examiner opined the headaches from migraines are caused by different pathological mechanisms than what the Veteran experienced in service.  In addition, there is no documentation of headaches due to a concussion or head injury while in service or any mention of headaches due to head trauma on his 1997 separation examination.

Based on the above, the Board finds that the Veteran did not sustain a head injury in service, did not experience migraine headaches in service, and further finds his account of headaches continuously since service to lack credibility.

In sum, the Veteran had headaches during service, but the VA examiner opined that they were not the same type of headache as he currently manifests.  The Veteran currently has a migraine headache disorder.  He is certainly competent to report headaches, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  This is important in this case, as the Board finds that the diagnosis of a particular type of headache disorder, as well as the relationship of a current headache disorder are not matters within the capability of a layperson to address competently.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the VA examiner's opinion, rendered by a medical professional, is of more probative weight than the Veteran's assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Thus, while the Veteran had headaches during service, he currently has a different type of headache disorder which began after service.  There is also no competent and credible evidence of a chronic headache disorder during his service and to the contrary, he essentially denied as much on various occasions, denying any history of headaches, much less any related to alleged head trauma in service.  Those earlier denials in his July 1997 separation examination and report of medical history, which were relatively contemporaneous to his alleged injury in service are inconsistent with his more recent assertions regarding having supposedly experienced continuous headaches since his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact, especially when inconsistent with statements he earlier made to the contrary).  See also Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  See, also, Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The lack of relevant complaints in service and, in fact, express denials at time of separation, is probative evidence against this claim and tends to undermine his credibility.  At his May 2011 Travel Board hearing, the Veteran stated that he sustained a head injury while in the field while stationed in Germany which was the catalyst for his headache disorder, but it is highly improbable that his head injury/concussion and associated headaches would go unreported during his service particularly when he sought treatment for other ailments, to include headaches unrelated to head trauma/concussion.  Due to the absence of headaches due to trauma in his STRs and the denial of headaches at his July 1997 separation examination, the Board finds that his assertions are not credible or probative for the purpose of establishing the onset of chronic headaches in service due to head trauma and continuing symptoms during the many years since.

Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied. 

Increased Ratings, Bilateral Ankles

Background

At his 2008 VA examination, the Veteran reported experiencing continued recurrent ankle sprains.  The examination of the right and left ankles showed no crepitus, deformity, erythema, effusion, or instability.  There was right medial and lateral tenderness to palpation.  In the left ankle there was left lateral tenderness to palpation.  Right ankle flexion was to 25 degrees with complaints of pain, and dorsiflexion was to 10 degrees with complaints of pain.  Flexion on the left was to 20 degrees with complaints of pain, and dorsiflexion was to 10 degrees with complaints of pain.  There was no additional range of motion loss due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use in either ankle.  X-rays showed degenerative joint disease in both ankles.

At his August 2009 VA examination, the Veteran reported painful range of motion in the right and left ankles.  Range of motion testing of the right ankle showed plantar flexion to 20 degrees, dorsiflexion to 10 degrees, inversion to 15 degrees, and eversion to 15 degrees.  Range of motion testing of the left ankle showed plantar flexion to 15 degrees, dorsiflexion to 10 degrees, inversion to 10 degrees, and eversion to 10 degrees.  There was no additional motion loss due to repetition in either ankle.  

At his May 2011 Travel Board hearing, the Veteran testified that his podiatrist stated that he might need surgery on both ankles to clear them out to have both ankles fused.  He stated that he had muscle cramping or spasms periodically in both ankles.  The Veteran described waking up after a big storm with his ankles swollen, and unable to walk.  He testified that he had worn braces on both ankles since 2008.  The Veteran stated he had weak ankles and did not have full range of motion.  He also stated that when he woke in the morning his pain level was a 10 out of 10, and as he was sitting at the hearing was a 7 out of 10.  The Veteran testified that he could walk comfortably about a half mile, and then must take a break.  

At a November 2012 VA examination, the examiner noted the presence of right ankle plantar flexion to 30 degrees, and dorsiflexion to 10 degrees, with no change in range of motion after repetitive movement testing.  Plantar flexion of the left ankle was to 20 degrees, and dorsiflexion was to 20 degrees, with no change in range of motion after repetitive movement testing.  The examiner noted pain on movement with localized tenderness bilaterally.  Muscle strength was normal bilaterally and there was no laxity, instability, or ankylosis with either ankle.  The examiner opined that the Veteran's bilateral ankle condition did not impact the Veteran's ability to work.

Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013). If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. 

The Veteran's right and left ankle disabilities are rated as 10 percent disabling under Diagnostic Code 5271 for each ankle.  That code provides for a 10 percent rating for limited ankle motion that is moderate and 20 percent rating for limited ankle motion that is marked. 

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

With respect to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Other potentially applicable diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula), Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  As discussed below, these conditions are not shown on examination; thus application of these diagnostic codes is not warranted.  

The Veteran has appealed the denial of a rating higher than 10 percent disabling for the residuals of his right or left ankle disabilities.  The current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The 10 percent rating also contemplates the functional equivalent of moderate limitation of motion of the ankle.  To warrant a higher rating the evidence must show the functional equivalent of marked ankle limitation of motion.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  See DeLuca, Vet. App. 202. 

Applying the facts in this case to the criteria set forth above, the Board finds that a higher than 10 percent initial rating for the Veteran's right and left ankle disabilities is not warranted.  

The evidence shows that the right and left ankle disorders are both manifested by tenderness and pain with motion, which results in a functional limitation of motion in the right ankle to between 20 and 30 degrees plantar flexion and 10 degrees dorsiflexion, and in the left ankle to between 15 and 20 degrees plantar flexion and 10 to 20 degrees dorsiflexion.  The Board finds that given the relatively substantial motion in both ankles, the limitation of motion shown is no more than moderate in nature.  The Board notes that the Veteran's reported pain and tenderness does not result in additional limitation of motion or other functional loss, and that neither ankle demonstrates additional loss of motion with repetitive motion testing.  Although the Veteran reported ankle weakness, muscle strength was normal and there was no laxity, instability, or ankylosis with either ankle.  

Thus, even when considering pain, weakness, flare-ups, and any other functional factors, the evidence does not support assignment of a rating in excess of 10 percent for either ankle disorder on the basis of limitation of ankle motion at any time during the claim period, because the ranges of ankle motion were at most half of normal during this period.  Such bilateral ankle impairment most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5271, which contemplates moderate limitation of ankle motion.  Moreover, there is no evidence of any ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time during the claim period.  Hence, a rating in excess of 10 percent for either right or left ankle disability is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270-5274. 

There is X-ray evidence of bilateral ankle arthritis.  However, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). Since the 10 percent ratings under Diagnostic Code 5271 are based on limitation of ankle motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2013). 

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) may be an element of appeals for higher ratings. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case there is no evidence of unemployabiility.  In addition, the clinical medical evidence of record does not support a finding that the Veteran's bilateral ankle disability renders him unable to work.  In fact, the November 2012 VA examiner opined that the Veteran's bilateral ankle condition did not impact his ability to work.  In any event, the question of entitlement to TDIU has not been raised with regard to his claim for a higher rating for his service-connected bilateral ankle disability.

Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the schedular criteria adequately encompass the symptoms of the right and left ankle disorders.  The rating criteria do not specify the precise symptoms other than limitation of motion.  Pursuant to regulations and case law, symptoms such as pain and weakness are to be considered when determining limitation of motion.  In this case, the Veteran's ankle disorders are manifested by limited ankle motion with pain.  Consequently, all the manifestations are contemplated by the applicable rating criteria.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order. 


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a back disorder is granted.

Entitlement to service connection for headaches is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right ankle is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left ankle is denied.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for a bilateral hamstring disability, bilateral hearing loss, and status-post hernia surgery scar residual claims.

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascheri v. Brown, 4 Vet. App. 371, 377 (1993).

Upon review of the evidence of record, the Board notes that the Veteran injured his right hamstring after playing basketball in November 1996 and injured his left hamstring after running in April 1997.  In the December 2011 remand, the Board found the 2009 VA examination inadequate and remanded for a new VA examination.  A VA examination was conducted in 2012 concerning the nature and etiology of the Veteran's bilateral hamstring disability.  However, the examiner did not diagnose or identify an underlying malady or condition and whether any current hamstring disability was due to active duty service.  The 2012 examiner only commented that the conditions in service were treated with conservative medical management and that there were no other sick call visits for these or any other hip conditions.  Given that the Board accepts as true that the Veteran did injure both hamstrings during service, the Board is of the opinion that a new VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any currently diagnosed bilateral hamstring disability. 

On separation examination in 1997, an audiogram showed that puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were, respectively, 0, 0, 5, 0, and 0 in the right ear; and in the left ear were 5, 0, 0, 0, and 5.  

At a VA examination in August 2009, an audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were, respectively, 15, 20, 15, 15, and 20 for the right ear.  The puretone decibel loss for the same frequencies in the left ear were 15, 20, 20, 20, and 20.  Speech recognition was 88 percent bilaterally.  

At a VA examination in November 2012, an audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were, respectively, 25, 20, 20, 20, and 20 in the right ear.  The puretone decibel loss for the same frequencies in the left ear were 15, 20, 20, 20, and 20.  Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  

As noted above, the Veteran's VA audiometric examination in August 2009 showed speech recognition scores of 88 percent bilaterally and the VA audiometric examination in November 2012 showed speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  The November 2012 VA examiner did not address why the two speech discrimination scores varied so significantly or if during the August 2009 period the Veteran had hearing loss for VA purposes or whether this was an accurate representation of the Veteran's hearing during that time.  Therefore, an examination with opinion is required to address the inconsistencies with the two audiometric examinations.

The Veteran had a left inguinal herniorraphy in 1991, two years after he left his first period of active duty service.  The May 2012 VA examiner confirmed the presence of a scar in the left inguinal area, and provided an opinion concerning direct service causation for the Veteran's first period of active duty; however, the examiner did not address whether the pre-existing left inguinal scar was aggravated during the Veteran's second period of active duty service.  Therefore, an examination is required to address whether the Veteran's second period of service aggravated his left herniorraphy residuals beyond the normal progression of the disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to ascertain the nature and etiology of any right or left hamstring disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished, to include X-rays if deemed necessary by the examiner.

After a review of examination findings and the entire evidence of record, the examiner should render an opinion on the following:

(a) Does the Veteran have a current right or left hamstring disability?  

(b) If so, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right and/or left hamstring disability is related to the Veteran's period of military service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If no right and/or left hamstring disability is diagnosed or no link to military service is found, such findings and conclusions should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report. 

3.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA audiometric examination to ascertain the nature and etiology of any hearing loss disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished.

After a review of examination findings and the entire evidence of record, the examiner should render an opinion on the following:

(a) Does the Veteran have a current bilateral hearing loss disability for VA purposes?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any current diagnosed bilateral hearing loss is related to the Veteran's periods of military service or was present within one year of discharge?

(c) The examiner should also address and render an opinion as to the inaccuracies between the August 2009 speech recognition scores and those recognition scores shown at the November 2012 VA audiogram.  The examiner should address whether the Veteran had hearing loss for VA purposes during the time of the August 2009 VA audiogram and if the August 2009 examination was an accurate representation of the Veteran's hearing at the time.  A complete rationale for any opinion expressed should be included in the examination report.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If no hearing loss disability is diagnosed or no link to military service is found, such findings and conclusions should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report. 

4.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any left inguinal herniorraphy residuals.  The claims file must be made available for review of his pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following;

(a) Does the Veteran currently have left inguinal herniorraphy residuals including a scar?

(b) If so, did the Veteran's left herniorraphy residuals clearly and unmistakably pre-exist his entry into active duty?

(i) If so, is there clear and unmistakable evidence that the Veteran's pre-existing left herniorraphy residuals did not undergo an increase in the underlying pathology during service (i.e., was not aggravated during service)?

If there was an increase in severity of the Veteran's left herniorraphy residuals during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii) If the left herniorraphy residuals did not clearly and unmistakably exist prior to service and did not undergo aggravation in service, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's left herniorraphy residuals are causally related to any incident of service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

Thereafter, readjudicate the claims remaining on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order the case should be returned to the Board for further appellate action.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


